UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
MALIBU MEDIA, LLC,                     :         18cv5611 (DLC)
                                       :
                         Plaintiff,    :        OPINION & ORDER
                                       :
               -v-                     :
                                       :
JOHN DOE subscriber assigned IP        :
address 66.108.252.117,                :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

APPEARANCES

For the Plaintiff:
Kevin T. Conway
664 Chestnut Ridge Road
Spring Valley, New York 10977

For the Defendant:
Leslie A. Farber
33 Plymouth Street, Suite 204
Montclair, New Jersey 07042

DENISE COTE, District Judge:

    An Order of August 13, 2018, granted plaintiff Malibu Media

LLC (“Malibu”) leave to serve a third party subpoena on Time

Warner Cable (“Time Warner”) in order to ascertain the identity

of the defendant.   Malibu served a subpoena on Time Warner’s

successor, Charter Communications (“Charter”), returnable

November 21.   Defendant John Doe, the subscriber assigned IP

address 66.108.252.117, (“John Doe”) moved to quash that

subpoena on September 24.   For the reasons that follow, John
Doe’s motion to quash is denied.

                            BACKGROUND

    Malibu filed the complaint in this action on June 21, 2018,

against the internet subscriber assigned the IP address

66.108.252.117, named in the complaint as “John Doe.”     The

complaint alleges that the defendant downloaded, copied, and

distributed copies of Malibu’s copyrighted works without

authorization using the BitTorrent file distribution network.

BitTorrent is a “peer-to-peer” file sharing system which allows

users to directly interact with each other to share large

digital files.   Malibu alleges that its investigator, IPP

International UG, was able to establish a connection with John

Doe’s IP address using BitTorrent, and was then able to download

several digital media files containing Malibu’s copyrighted

works.   Malibu then used IP address geolocation technology to

trace John Doe’s IP address to a physical address located within

the Southern District of New York.     Malibu has filed over 1,000

cases using this technology, which has proven to be accurate to

the District level in more than 99 percent of cases.

    On July 1, Malibu moved for leave to file a third party

subpoena on Time Warner, which was the Internet Service Provider

(“ISP”) for John Doe’s IP address, to obtain John Doe’s

identity.   An Order of August 13 (“the August 13 Order”) granted

Malibu leave to serve a Rule 45 subpoena on Time Warner to


                                   2
identify John Doe -- specifically, her or his true name and

current and permanent address.    The August 13 Order directed

Malibu not to subpoena the ISP for John Doe’s email address or

telephone number.   The Order also included an attached “Notice

to Defendant” which Time Warner was required to serve on John

Doe along with a copy of the subpoena within 60 days of service

of the subpoena upon Time Warner.     The Notice to Defendant

apprised John Doe of the claims against him or her and offered

him or her the option to proceed anonymously.     The August 13

Order further provided that John Doe would have 30 days from the

service of the subpoena upon him or her to file any motions with

the Court contesting the subpoena, including a motion to quash.

     Malibu served Time Warner’s successor, Charter, with a

subpoena returnable November 21, 2018 (“the Subpoena”) along

with the Notice to Defendant.    On August 23, Charter served a

copy of the Subpoena and the Notice to Defendant on John Doe.

John Doe moved to quash the Subpoena on September 24.     That

motion became fully submitted on October 9.1




1 On October 18, Malibu requested leave to file a sur-reply in
order to respond to new arguments raised for the first time in
John Doe’s reply. A memo endorsement of October 19 denied that
request without prejudice to reconsideration at the time the
motion was addressed. Because neither of the new arguments
raised for the first time in the reply affect the Court’s denial
of John Doe’s motion to quash, no sur-reply is necessary.


                                  3
                              DISCUSSION

    The Federal Rules of Civil Procedure provide that a court

must quash or modify a subpoena that “requires disclosure of

privileged or other protected matter, if no exception or waiver

applies; or subjects a person to undue burden.”     Fed. R. Civ. P.

45(d)(3)(A).    Subpoenas issued pursuant to Rule 45, like all

forms of discovery, are subject to the relevance requirements of

Rule 26:   “Parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case . . . .”      Fed

R. Civ. P. 26(b)(1).

    John Doe’s motion appears to assert that the Subpoena must

be quashed because it “requires disclosure of privileged or

other protected matter.”    Fed. R. Civ. P. 45(d)(3)(A)(iii).

Although it is not entirely clear what privilege or protection

John Doe seeks to invoke, he appears to generally assert a right

to anonymity.    “The Supreme Court has recognized that the First

Amendment provides protection for anonymous speech.”     Arista

Records, LLC v. Doe 3, 604 F.3d 110, 118 (2d Cir. 2010).     “To

the extent that anonymity is protected by the First Amendment, a

court should quash or modify a subpoena designed to breach

anonymity.”    Id.   But, “to the extent that anonymity is used to

mask copyright infringement or to facilitate such infringement

by other persons, it is unprotected by the First Amendment.”


                                   4
Id.   In analyzing whether this qualified privilege requires that

the subpoena be quashed, courts in this Circuit consider:

      (1) the concreteness of the plaintiff’s showing of a
      prima facie claim of actionable harm, (2) the
      specificity of the discovery request, (3) the absence
      of alternative means to obtain the subpoenaed
      information, (4) the need for the subpoenaed
      information to advance the claim, and (5) the
      objecting party’s expectation of privacy.

Id. at 119 (citation omitted).

      With respect to the first factor, Malibu has made out a

prima facie claim of copyright infringement.     “To prove a claim

of copyright infringement, a plaintiff must show (1) ownership

of a valid copyright and (2) copying of constituent elements of

the work that are original.”   Urbont v. Sony Music

Entertainment, 831 F.3d 80, 88 (2d Cir. 2016).     Malibu has

alleged that it has valid copyrights in the works listed in

Exhibit B to its complaint, and that its investigator was able

to download unauthorized copies of these works via BitTorrent

from the defendant’s IP address.

      Second, the discovery request is specific.    The subpoena

seeks only the name and address of the specific subscriber who

has been assigned the identified IP address.     This information

will allow Malibu to conduct further investigation into whether

the subscriber is in fact responsible for infringing the

protected works.

      Third, there are no reasonable alternative means for Malibu


                                   5
to obtain the information.     The BitTorrent software that was

used to infringe the copyrighted works only identifies users by

their IP address.   The identity of the subscriber to whom that

IP address has been assigned is in the hands of the ISP.       John

Doe has not identified any reasonable alternative means of

obtaining that information.

    Fourth, the subpoenaed information is necessary to advance

the claim.   Without John Doe’s name and address, Malibu will be

unable to serve the complaint and pursue litigation.       Further,

as discussed in more detail below, obtaining the subscriber’s

name and address is a logical and necessary first step in

investigating whether the subscriber is the actual infringer.

    Finally, John Doe has only a limited expectation of privacy

in the information sought by Malibu.    That interest is

outweighed by Malibu’s right to use the judicial process to

pursue its copyright claims.     Safeguards have been put in place

to protect John Doe’s privacy.     The subscriber has been offered

the option to proceed as a “John Doe,” minimizing the risk of

embarrassment and coercive settlement.

    John Doe additionally asserts that the Subpoena subjects

him or her to an undue burden and therefore must be quashed.

This argument is unavailing.     The “undue burden” language in

Rule 45 refers to the burden on the party to which the subpoena

is directed -- that is, the burden of actually finding and


                                   6
producing the requested documents or information.     Thus, “[i]n

the absence of a claim of privilege, a party usually does not

have standing to object to a subpoena directed to a non-party

witness.”   Langford v. Chrysler Motors Corp., 513 F.2d 1121,

1126 (2d Cir. 1975); see also, Malibu Media, LLC v. Doe,

15cv3147 (AJN), 2016 WL 5478433, at *3 (S.D.N.Y. Sept. 29, 2016)

(“Courts have consistently rejected the position that a party

who is not the recipient of a subpoena can nonetheless challenge

that subpoena because it creates an undue burden”);     In re Rule

45 Subpoena Issued to JP Morgan Chase Bank, N.A., 16mc416 (JSR),

319 F.R.D. 132, 135 (S.D.N.Y. Dec. 9, 2016) (same);     Malibu

Media, LLC v. Doe No. 4, 12cv2950 (JPO), 2012 WL 5987854, at *2

(S.D.N.Y Nov. 30, 2012) (“[C]ourts in various jurisdictions

around the country have extensively addressed this issue in

copyright BitTorrent actions . . . and those courts have held

that John Doe Defendants generally have no standing to move to

quash a subpoena that is issued to a third party, such as an

ISP, on the basis of undue burden.” (citation omitted)).     John

Doe lacks standing to object to the Subpoena on the basis of

undue burden.

    Finally, John Doe argues that the information sought will

not lead to the identification of the actual infringer.     While

the information sought by the Subpoena may not conclusively

identify the actual infringer, it is certainly relevant to


                                 7
proving Malibu’s claims.   Malibu need not prove that John Doe is

the actual infringer in order to subpoena relevant information.

    John Doe also asserts that venue and personal jurisdiction

are improper in this District.   Should the defendant be served,

the defendant may then raise a challenge to personal

jurisdiction or venue, along with any other defenses he or she

wishes to raise.

                            CONCLUSION

    John Doe’s September 24 motion to quash the Subpoena is

denied.


Dated:    New York, New York
          November 16, 2018


                                 __________________________________
                                           DENISE COTE
                                   United States District Judge




                                 8
